Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42:  It is unclear what is meant by “scheduling, based at least in part on the determining, an uplink slot for transmission of a second CSI report from the UE, wherein the scheduling comprises refraining from scheduling the second CSI report in the first uplink slot or scheduling the second CSI report to be transmitted instead of the first CSI report in the first uplink slot; transmitting, based at least in part on the scheduling, the second CSI report request to the UE”(lines 6-11).  It is unclear how the method can performed the claimed step of “transmitting, based at least in part on the scheduling, the second CSI report request to the UE” (lines 10-11) when the method also performs the claimed step of “refraining from scheduling the second CSI report in the first uplink slot” (line 8).  If the method refrains from scheduling the second CSI report, the method will not subsequently transmit the second CSI report request to the UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 25, 27, 44, 45, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi, and in further view of U.S. Publication No. 20180049047 to Lin et al.
Referring to claim 1, Yuan et al disclose in Figures 1-12 a method for wireless communication (performed by UE), comprising:
… a first CSI report is to be transmitted in a first uplink slot.  Sections 0039, 0049, 0051, and 0059: UE transmits different types of UCI, including SR, ACK/NACK, and CSI in the uplink direction to BS in the same uplink slot.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit a first CSI report of the plurality of CSI reports to BS in a same uplink slot. 
… a second CSI report is to be transmitted in the first uplink slot.  UE can also transmit a second CSI report of the plurality of CSI reports to BS in the same uplink slot.
Formatting at least a subset of one or more of the first CSI report or the second CSI report according to a formatting configuration (multi-CSI-PUCCH 520/720) for transmission of multiple CSI reports in a same uplink slot.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit the first CSI report of the plurality of CSI reports and the second CSI report of the plurality of CSI reports to BS in the same uplink slot according to the multi-CSI-PUCCH 520/720.  The claim does not specifically define the claimed 
Transmitting, based at least in part on the formatting, at least the subset of one or more of the first CSI report or the second CSI report in the first uplink slot.  UE transmits the first CSI report of the plurality of CSI reports and the second CSI report of the plurality of CSI reports to BS in the same uplink slot.  Refer to Sections 0072-0127.
Yuan et al do not disclose … receiving a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot; receiving a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot…
Onggosanusi et al disclose in Figures 1-11 wherein BS transmits a DCI to UE which includes a 
CSI request field and the CSI request field in ON in slot n; in response, UE transmits a CSI report to BS in slot n+D3, where D3 is specified, configured via higher-layer signaling, or signaled via L1 DL control signaling (claimed “receiving a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot; receiving a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot”).  Refer to Sections 0064-0174, specifically Sections 0127, 0144, and 0154.  Onggosanusi does not specifically disclose the claimed “first CSI report request” and the claimed “second CSI report request”.  However, Lin et al disclose in Sections 0234-0235 wherein UE receives multiple CSI report requests to request multiple CSI reports from UE, respectively (claimed “receiving a first CSI report request indicating that a first CSI report is to be transmitted …; receiving a second CSI report request indicating that a second CSI report is to be transmitted …”).  By applying Onggosanusi and Lin et al to Yuan et al: UE of Yuan et al transmits the plurality of CSI reports to BS in the same time slot, wherein each CSI report is requested by BS using a respective CSI report request, as disclosed by Onggosanusi and Lin et al.  Therefore, it would have been obvious to one of ordinary skill in receiving a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot; receiving a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot.  One would have been motivated to do so since conventionally, BS transmits a CSI report request to UE to request CSI reports from UE in a specified time slot. 
Referring to claim 2, Yuan et al disclose in Figures 1-12 identifying uplink resources for transmitting at least the subset of one or more of the first CSI report or the second CSI report based at least in part on DCI associated with one or more of the first CSI report request or the second CSI report request.  Sections 0045, 0080, and 0115: BS transmits DCI to UE to indicate uplink resources that UE uses to transmit ACK/NACK or other UCI to BS, wherein the UCI can include the claimed “first CSI report” and the claimed “second CSI report”.  Refer to Sections 0072-0127.
Also, Onggosanusi et al disclose in Sections 0127 and 0144 wherein BS transmits a DCI to UE which includes a CSI request field and the CSI request field in ON in slot n; in response, UE transmits a CSI report to BS in slot n+D3 (claimed “uplink resources”), where D3 is specified, configured via higher-layer signaling, or signaled via L1 DL control signaling.  So, BS transmits DCI to UE to indicate uplink resources that UE uses to transmit CSI reports to BS, wherein the CSI reports can include the claimed “first CSI report” and the claimed “second CSI report”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying uplink resources for transmitting at least the subset of one or more of the first CSI report or the second CSI report based at least in part on DCI associated with one or more of the first CSI report request or the second CSI report request.  One would have been motivated to do so since conventionally, BS transmits DCI to UE to indicate uplink resources that UE uses to transmit CSI reports to BS.
Referring to claim 8, Yuan et al disclose in Figures 1-12 formatting other UCI for transmission with at least the subset of one or more of the first CSI report or the second CSI report in the first uplink 
	Referring to claim 9, Yuan et al disclose in Figures 1-12 wherein the other UCI comprises HARQ feedback information (ACK/NACK), SR information (SR), or combinations thereof.  Sections 0039, 0049, 0051, and 0059: UE transmits different types of UCI, including SR, ACK/NACK, and CSI in the uplink direction to BS in the same uplink slot.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  Multi-CSI-PUCCH 820 of Figures 8A, 8C, and 8D is an uplink slot that is used by UE to transmit SR and a plurality of CSI reports to BS in the same uplink slot.  Multi-CSI-PUCCH 820 of Figures 8E, 8F, and 8G is an uplink slot that is used by UE to transmit SR, ACK/NACK, and a plurality of CSI reports to BS in the same uplink slot.  Refer to Sections 0072-0127.
Referring to claim 25, Yuan et al disclose in Figures 1-12 a method for wireless communication (performed by BS), comprising:
… a UE (UE) … a first CSI report is to be provided by the UE in a first uplink slot.  Sections 0039, 0049, 0051, and 0059: UE transmits different types of UCI, including SR, ACK/NACK, and CSI in the uplink direction to BS in the same uplink slot.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit a first CSI report of the plurality of CSI reports to BS in a same uplink slot. 

Monitoring the first uplink slot for one or more CSI reports from the UE.  UE transmits the first CSI report of the plurality of CSI reports and the second CSI report of the plurality of CSI reports to BS in the same uplink slot; BS monitors the same uplink slot for the plurality of CSI reports.
Decoding, based at least in part on a formatting configuration (multi-CSI-PUCCH 520/720) for transmission of multiple CSI reports in a same uplink slot, one or more of the first CSI report or the second CSI report.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit the first CSI report of the plurality of CSI reports and the second CSI report of the plurality of CSI reports to BS in the same uplink slot according to the multi-CSI-PUCCH 520/720.  The claim does not specifically define the claimed “formatting configuration”, so the multi-CSI-PUCCH 520/720 reads on the claimed “formatting configuration” since a plurality of CSI reports are transmitted to BS according to multi-CSI-PUCCH 520/720.  BS decodes/receives the plurality of CSI reports in the same uplink slot.  Refer to Sections 0072-0127.
Yuan et al do not disclose … transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE in a first uplink slot; transmitting, to the UE, a second CSI report request indicating that a second CSI report is to be provided by the UE in the first uplink slot…
Onggosanusi et al disclose in Figures 1-11 wherein BS transmits a DCI to UE which includes a 
CSI request field and the CSI request field in ON in slot n; in response, UE transmits a CSI report to BS in slot n+D3, where D3 is specified, configured via higher-layer signaling, or signaled via L1 DL control signaling (claimed “transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE in a first uplink slot; transmitting, to the UE, a second CSI report request indicating that a second CSI report is to be provided by the UE in the first uplink slot”).  Refer to Sections 0064-0174, specifically Sections 0127, 0144, and 0154.  Onggosanusi does not specifically disclose the claimed first CSI report request” and the claimed “second CSI report request”.  However, Lin et al disclose in Sections 0234-0235 wherein UE receives multiple CSI report requests to request multiple CSI reports from UE, respectively (claimed “transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE … ; transmitting, to the UE, a second CSI report request indicating that a second CSI report is to be provided by the UE … ”).  By applying Onggosanusi and Lin et al to Yuan et al: UE of Yuan et al transmits the plurality of CSI reports to BS in the same time slot, wherein each CSI report is requested by BS using a respective CSI report request, as disclosed by Onggosanusi and Lin et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE in a first uplink slot; transmitting, to the UE, a second CSI report request indicating that a second CSI report is to be provided by the UE in the first uplink slot…  One would have been motivated to do so since conventionally, BS transmits a CSI report request to UE to request CSI reports from UE in a specified time slot. 
	Referring to claim 27, Yuan et al disclose in Figures 1-12 allocating uplink resources to the UE for transmitting the first CSI report and the second CSI report in the first uplink slot; and transmitting an indication of the allocated uplink resources in part on DCI associated with one or more of the first CSI report request or the second CSI report request.  Sections 0045, 0080, and 0115: BS transmits DCI to UE to indicate uplink resources that UE uses to transmit ACK/NACK or other UCI to BS, wherein the UCI can include the claimed “first CSI report” and the claimed “second CSI report”.  Refer to Sections 0072-0127.
Also, Onggosanusi et al disclose in Sections 0127 and 0144 wherein BS transmits a DCI to UE which includes a CSI request field and the CSI request field in ON in slot n; in response, UE transmits a CSI report to BS in slot n+D3 (claimed “uplink resources”), where D3 is specified, configured via higher-layer signaling, or signaled via L1 DL control signaling.  So, BS transmits DCI to UE to indicate uplink resources that UE uses to transmit CSI reports to BS, wherein the CSI reports can include the claimed allocating uplink resources to the UE for transmitting the first CSI report and the second CSI report in the first uplink slot; and transmitting an indication of the allocated uplink resources in part on DCI associated with one or more of the first CSI report request or the second CSI report request.  One would have been motivated to do so since conventionally, BS transmits DCI to UE to indicate uplink resources that UE uses to transmit CSI reports to BS.
Referring to claim 44, Yuan et al disclose in Figures 1-12 an apparatus for wireless communication (UE), comprising:
A processor (processor 1210).
Memory (memory 1220) in electronic communication with the processor.
Instructions (program 1230) stored in the memory and executable by the processor to cause the apparatus to (program 1230 is stored in memory 1220 and comprises instructions that are executable by processor 1210 to perform UE functions):
… a first CSI report is to be transmitted in a first uplink slot.
… a second CSI report is to be transmitted in the first uplink slot.
Format at least a subset of one or more of the first CSI report or the second CSI report according to a formatting configuration for transmission of multiple CSI reports in a same uplink slot.
Transmit, based at least in part on the formatting, at least the subset of one or more of the first CSI report or the second CSI report in the first uplink slot.  
Yuan et al do not disclose … receive a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot; receive a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot…  Refer to the rejection of claim 1. 
Referring to claim 45, refer to the rejection of claim 2.

	Referring to claim 52, refer to the rejection of claim 9.
Claims 3-6, 28, 29, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al, and in further view of U.S. Publication No. 20180083684 to He et al.
	Referring to claims 3 and 46, Yuan et al do not disclose the identifying comprises identifying first uplink resources of a first CC based at least in part on first DCI associated with the first CSI report request and identifying second uplink resources of a second CC based at least in part on second DCI associated with the second CSI report request; and the transmitting comprises transmitting the first CSI report via the first uplink resources of the first CC and transmitting the second CSI report via the second uplink resources of the second CC.
	He et al disclose that eNB sends a CSI request to UE via a DCI, wherein the DCI indicates to UE the CC on which UE transmits a CSI report to eNB; UE then transmits a CSI report to eNB on the CC indicated by the DCI (claimed “identifying first uplink resources of a first CC based at least in part on first DCI associated with the first CSI report request” or “identifying second uplink resources of a second CC based at least in part on second DCI associated with the second CSI report request”, and claimed “transmitting the first CSI report via the first uplink resources of the first CC” or “transmitting the second CSI report via the second uplink resources of the second CC”).  Refer to Sections 0061, 0063, 0064, 0078, 0117, 0127, 0128, 0130, 0179, 0193, 0204, 0224, and 0233.  He et al do not disclose both the claimed “first uplink resources of a first CC based at least in part on first DCI associated with the first CSI report request” and “second uplink resources of a second CC based at least in part on second DCI associated with the second CSI report request”.  However, Lin et al disclose in Sections 0234-0235 wherein UE receives multiple CSI report requests to request multiple CSI reports from UE, respectively.  By applying the identifying comprises identifying first uplink resources of a first CC based at least in part on first DCI associated with the first CSI report request and identifying second uplink resources of a second CC based at least in part on second DCI associated with the second CSI report request; and the transmitting comprises transmitting the first CSI report via the first uplink resources of the first CC and transmitting the second CSI report via the second uplink resources of the second CC.  One would have been motivated to do so so that UE can determine the CC on which to transmit respective CSI reports to eNB using a CSI request from a DCI.
	Referring to claims 4 and 47, Yuan et al do not disclose identifying uplink resources of a second CC for transmitting at least a portion of both the first CSI report and the second CSI report. 
	He et al disclose that eNB sends a CSI request to UE via a DCI, wherein the DCI indicates to UE the CC on which UE transmits CSI reports to eNB; UE then transmits the CSI reports to eNB on the CC indicated by the DCI; eNB can request from UE a plurality of CSI reports for one CC (claimed “identifying uplink resources of a second CC for transmitting at least a portion of both the first CSI report and the second CSI report”, wherein the plurality of CSI reports reads on the claimed “first CSI report” and “second CSI report”, and the one CC reads on the claimed “second CC”).  Refer to Sections 0061, 0063, 0064, 0078, 0117, 0127, 0128, 0130, 0179, 0193, 0204, 0224, and 0233.  By applying He et al to Yuan et al: UE of Yuan et al transmits the plurality of CSI reports to BS in the same time slot, wherein the CSI reports are transmitted on a CC as requested by BS using a CSI report request in DCI, as disclosed by He et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying uplink resources of a second CC for transmitting at least a portion of both the first CSI report and the second CSI report.  One would have been motivated to do so so that UE can determine the CC on which to transmit CSI reports to eNB using a CSI request from a DCI.
Referring to claims 5 and 48, Yuan et al do not disclose wherein the uplink resources of the second CC are indicated in DCI associated with the second CSI report request.
He et al disclose that eNB sends a CSI request to UE via a DCI, wherein the DCI indicates to UE the CC on which UE transmits CSI reports to eNB; UE then transmits the CSI reports to eNB on the CC indicated by the DCI; eNB can request from UE a plurality of CSI reports for one CC (claimed “wherein the uplink resources of the second CC are indicated in DCI associated with the second CSI report request”, wherein the one CC reads on the claimed “second CC”).  Refer to Sections 0061, 0063, 0064, 0078, 0117, 0127, 0128, 0130, 0179, 0193, 0204, 0224, and 0233.  By applying He et al to Yuan et al: UE of Yuan et al transmits the plurality of CSI reports to BS in the same time slot, wherein the CSI reports are transmitted on a CC as requested by BS using a CSI report request in DCI, as disclosed by He et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the uplink resources of the second CC are indicated in DCI associated with the second CSI report request.  One would have been motivated to do so so that UE can determine the CC on which to transmit CSI reports to eNB using a CSI request from a DCI.
	Referring to claims 6 and 49, Yuan et al do not disclose wherein the uplink resources of the second CC are identified based at least in part on a CC index value or a serving cell index value associated with each of a first CC associated with the first CSI report request and a second CC associated with the second CSI report request.
He et al disclose that eNB sends a CSI request to UE via a DCI, wherein the DCI indicates to UE the CC on which UE transmits CSI report(s) to eNB; UE then transmits the CSI report(s) to eNB on the CC indicated by the DCI; eNB can request from UE a plurality of CSI reports for one CC.  Refer to Sections wherein the uplink resources of the second CC are identified based at least in part on a CC index value … associated with each of a first CC associated with the first CSI report request and a second CC associated with the second CSI report request”).  He et al do not disclose both the claimed “first CSI report request” and “second CSI report request”.  However, Lin et al disclose in Sections 0234-0235 wherein UE receives multiple CSI report requests to request multiple CSI reports from UE, respectively.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the uplink resources of the second CC are identified based at least in part on a CC index value or a serving cell index value (not in reference; claim is in “or” form and only requires one of the limitations”) associated with each of a first CC associated with the first CSI report request and a second CC associated with the second CSI report request.  One would have been motivated to do so so that UE can determine the CC on which to transmit CSI reports to eNB using a CSI request from a DCI, wherein the CC is identified by a CC index.
Referring to claim 28, refer to the rejection of claims 4 and 47 and the rejection of claims 5 and 48.
Referring to claim 29, refer to the rejection of claims 6 and 49.
Claims 7 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20180083684 to He et al, and in further view of U.S. Publication No. 20190037608 to Harada et al.
	Yuan et al do not disclose wherein the CC index value or the serving cell index value is selected to be a minimum or a maximum index value of a plurality of CC index values or serving cell index values.
wherein the CC index value or the serving cell index value (not in reference; claim is in “or” form and only requires one of the limitations) is selected to be a minimum or a maximum index value of a plurality of CC index values or serving cell index values (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so since a CC can be chosen by choosing the CC with the minimum or maximum index value.
Claims 10, 11, 31, 32, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al, and in further view of U.S. Publication No. 20120127869 to Yin et al.
	Referring to claims 10, 31, and 53, Yuan et al do not disclose concatenating the first CSI report and the second CSI report into a single concatenated CSI report.
	Yin et al disclose in Figure 9 wherein a system concatenates multiple component carrier CC specific CSI reports to obtain an aggregated CSI report.  Generating an aggregated CSI report includes concatenating the multiple CSI reports with CC ordering for each type of CSI report.  Refer to Sections 0012, 0024, 0025, 0094, 0095, 0097, 0106, 0112, 0118, 0123, and 0154.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include concatenating the first CSI report and the second CSI report into a single concatenated CSI report.  One would have been motivated to do so to save bandwidth and simplify the system by transmitting a single CSI report instead of a plurality of CSI reports. 
wherein an order for concatenating the first CSI report and the second CSI report is based at least in part on an index value of a serving cell or component carrier associated with each of the first CSI report and the second CSI report.
Yin et al disclose in Figure 9 wherein a system concatenates multiple component carrier CC specific CSI reports to obtain an aggregated CSI report.  Generating an aggregated CSI report includes concatenating the multiple CSI reports with CC ordering for each type of CSI report.  Refer to Sections 0012, 0024, 0025, 0094, 0095, 0097, 0106, 0112, 0118, 0123, and 0154.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an order for concatenating the first CSI report and the second CSI report is based at least in part on an index value of a serving cell (not in reference; claim is in “or” form and only requires one of the limitations) or component carrier associated with each of the first CSI report and the second CSI report.  One would have been motivated to do so to concatenate the CSI reports according to CC to save bandwidth and simplify the system by transmitting a single CSI report instead of a plurality of CSI reports.
Referring to claim 32, Yuan et al do not disclose wherein an order in which the first CSI report and the second CSI report are concatenated is based on a serving cell index associated with each of the CSI reports, a CC index associated with each of the CSI reports, or an order in which the CSI report requests are transmitted.
Yin et al disclose in Figure 9 wherein a system concatenates multiple component carrier CC specific CSI reports to obtain an aggregated CSI report.  Generating an aggregated CSI report includes concatenating the multiple CSI reports with CC ordering for each type of CSI report.  Refer to Sections 0012, 0024, 0025, 0094, 0095, 0097, 0106, 0112, 0118, 0123, and 0154.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an order in which the first CSI report and the second CSI report are concatenated is based on a serving cell index associated with each of the CSI reports (not in reference; claim is in “or” form and only requires one of the limitations), a CC index associated with each of the CSI reports, or an order in which the CSI report requests are transmitted (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so to concatenate the CSI reports according to CC to save bandwidth and simplify the system by transmitting a single CSI report instead of a plurality of CSI reports.
Claims 12 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20120127869 to Yin et al, and in further view of U.S. Publication No. 20160198020 to Zhao et al.
	Yuan et al do not disclose wherein an order for concatenating the first CSI report and the second CSI report is based at least in part on an order in which the first CSI report request and the second CSI report request are received.
	Zhao et al disclose in Section 0018 wherein IP packets received are concatenated in the order received.  Although Zhao et al disclose that IP packets are concatenated and not the claimed “first CSI report request” and “second CSI report request”, any type of packets can be concatenated in the order received.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an order for concatenating the first CSI report and the second CSI report is based at least in part on an order in which the first CSI report request and the second CSI report request are received.  One would have been motivated to do so to concatenate the CSI reports according to the order the CSI reports are received to maintain sequential order of CSI reports.
Claims 13 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of .
Yuan et al do not disclose wherein, for each of the first CSI report and the second CSI report, a plurality of fields within each CSI report are ordered based at least in part on an associated priority level.
Pelletier et al disclose in Section 0065 wherein a message includes radio bearer status fields which comprise two or more fields that may be ordered according to a pre-determined priority order, e.g., from highest to lowest priority.  Although Pelletier et al disclose that radio bearer status fields are ordered according to priority and not the claimed “plurality of fields within each CSI report”, any type of fields of any type of packet can be ordered according to priority.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, for each of the first CSI report and the second CSI report, a plurality of fields within each CSI report are ordered based at least in part on an associated priority level.  One would have been motivated to do so to order fields of CSI reports according to priority to ensure that high priority fields are transmitted before low priority fields.
Claims 14, 18, 19, 34, 35, 57, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20130336244 to Kuo, and in further view of U.S. Publication No. 20100272036 to Ramakrishna.
Referring to claims 14 and 57, Yuan et al do not disclose wherein the formatting further comprises: identifying a plurality of fields within each of the first CSI report and the second CSI report, the plurality of fields including at least a first field and a second field; and concatenating the first field of the first CSI report and the first field of the second CSI report, followed by the second field of the first CSI report and the second field of the second CSI report, followed by any other fields of the first CSI report and the second CSI report, to form a single CSI report.
identifying a plurality of fields within each of the first CSI report and the second CSI report, the plurality of fields including at least a first field and a second field”).  Ramakrishna discloses in Section 0076 wherein a terminal concatenates the 8-bit SBI field 615 in the first message and the 8-bit SBI field 615 in the second message to form a 16-bit SBI field, and forms a 16-bit SBI field; so the SBI field of a first message is concatenated with the SBI field of a second message to form a single field (claimed “concatenating the first field of the first CSI report and the first field of the second CSI report … to form a single CSI report”).  Ramakrishna does not disclose the claimed “followed by the second field of the first CSI report and the second field of the second CSI report, followed by any other fields of the first CSI report and the second CSI report, to form a single CSI report”.  However: since Kuo et al disclose that a CSI report comprises a plurality of fields and Ramakrishna discloses concatenating a field of a first message with the same field of a second message, each of the fields of the CSI report of Kuo et al can be concatenated with respective same fields of another CSI report to form a single CSI report; for example, a CQI field of a first CSI report can be concatenated with a CQI field of a second CSI report, then a PMI field of a first CSI report can be concatenated with a PMI field of a second CSI report, etc. (claimed “concatenating the first field of the first CSI report and the first field of the second CSI report, followed by the second field of the first CSI report and the second field of the second CSI report, followed by any other fields of the first CSI report and the second CSI report, to form a single CSI report”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the formatting further comprises: identifying a plurality of fields within each of the first CSI report and the second CSI report, the plurality of fields including at least a first field and a second field; and concatenating the first field of the first CSI report and the first field of the second CSI report, followed by the second field of the first CSI report and the second field of the second CSI report, followed by any other fields of the first CSI report and the second CSI report, to form a single CSI report.  One would have been motivated to do so to concatenate CSI reports by concatenating fields of a CSI report with respective same fields of another CSI report, thereby facilitating transmission of a CSI report.
Referring to claims 18 and 61, Yuan et al do not disclose wherein the formatting further comprises: identifying at least a first portion and a second portion of each of the first CSI report and the second CSI report, wherein at least the second portion includes a plurality of fields including at least a first field; and concatenating the first portion of the first CSI report and the first portion of the second CSI report, followed by a concatenation of the first field of the second portion of the first CSI report and the first field of the second portion of the second CSI report, followed by a concatenation of any other fields of the first CSI report and the second CSI report, to form a single CSI report.
Kuo discloses in Sections 0034, 0043, and 0053 wherein a CSI report includes one or more fields which include a CQI (claimed “first portion”), PMI (claimed “first portion”), RI (claimed “second portion … wherein at least the second portion includes a plurality of fields including at least a first field”), and/or a PTI (claimed “second portion … wherein at least the second portion includes a plurality of fields including at least a first field”) (claimed “identifying at least a first portion and a second portion of each of the first CSI report and the second CSI report, wherein at least the second portion includes a plurality of fields including at least a first field”, wherein the CQI and RMI read on the claimed “first portion” since the claim does not specifically define a claimed “first portion”, and wherein RI and PTI read on the claimed “second portion … wherein at least the second portion includes a plurality of fields including at least a first field” since the claim does not specifically define a claimed “second portion … wherein at least the second portion includes a plurality of fields including at least a first field”).  Ramakrishna discloses in Section 0076 wherein a terminal concatenates the 8-bit SBI field 615 in the first message and the 8-bit SBI field 615 in the second message to form a 16-bit SBI field, and forms a 16-bit SBI field; so the SBI field of a first message is concatenated with the SBI field of a second message to form a single field (claimed concatenating the first portion of the first CSI report and the first portion of the second CSI report … to form a single CSI report”, wherein the CQI and PMI are fields of the claimed “first portion” that are concatenated).  Ramakrishna does not disclose the claimed “followed by a concatenation of the first field of the second portion of the first CSI report and the first field of the second portion of the second CSI report, followed by a concatenation of any other fields of the first CSI report and the second CSI report, to form a single CSI report”.  However: since Kuo et al disclose that a CSI report comprises a plurality of fields and Ramakrishna discloses concatenating a field of a first message with the same field of a second message, each of the fields of the CSI report of Kuo et al can be concatenated with respective same fields of another CSI report to form a single CSI report; for example, a CQI field of a first CSI report can be concatenated with a CQI field of a second CSI report, then a PMI field of a first CSI report can be concatenated with a PMI field of a second CSI report, etc. (claimed “concatenating the first portion of the first CSI report and the first portion of the second CSI report, followed by a concatenation of the first field of the second portion of the first CSI report and the first field of the second portion of the second CSI report, followed by a concatenation of any other fields of the first CSI report and the second CSI report, to form a single CSI report”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the formatting further comprises: identifying at least a first portion and a second portion of each of the first CSI report and the second CSI report, wherein at least the second portion includes a plurality of fields including at least a first field; and concatenating the first portion of the first CSI report and the first portion of the second CSI report, followed by a concatenation of the first field of the second portion of the first CSI report and the first field of the second portion of the second CSI report, followed by a concatenation of any other fields of the first CSI report and the second CSI report, to form a single CSI report.  One would have been motivated to do so to concatenate CSI reports by concatenating fields of a CSI report with respective same fields of another CSI report, thereby facilitating transmission of a CSI report.
wherein the first portion comprises CSI part 1 report information and the second portion comprises CSI part 2 information.
Kuo discloses in Sections 0034, 0043, and 0053 wherein a CSI report includes one or more fields which include a CQI (claimed “first portion comprises CSI part 1 report information”), PMI (claimed “first portion comprises CSI part 1 report information”), RI (claimed “second portion comprises CSI part 2 information”), and/or a PTI (claimed “second portion comprises CSI part 2 information”).  The claim does not specifically define “wherein the first portion comprises CSI part 1 report information and the second portion comprises CSI part 2 information” so CQI and RMI read on the claimed “first portion comprises CSI part 1 report information” and RI and PTI read on the claimed “second portion comprises CSI part 2 report information”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first portion comprises CSI part 1 report information and the second portion comprises CSI part 2 information.  One would have been motivated to do so to include different types of CSI in the CSI report, including CQI, PMI, RI, and PTI.
Referring to claim 34, Yuan et al do not disclose wherein the formatting configuration comprises a concatenation of a first portion of each CSI report followed by concatenation per field for a plurality of fields across CSI reports for second portion of each CSI report.
Kuo discloses in Sections 0034, 0043, and 0053 wherein a CSI report includes one or more fields which include a CQI (claimed “first portion”), PMI (claimed “first portion”), RI (claimed “plurality of fields across CSI reports for second portion of each CSI report”), and/or a PTI (claimed “plurality of fields across CSI reports for second portion of each CSI report”) (CQI and RMI read on the claimed “first portion” since the claim does not specifically define a claimed “first portion”, and wherein RI and PTI read on the claimed “plurality of fields across CSI reports for second portion of each CSI report” since the claim does not specifically define a claimed “plurality of fields across CSI reports for second portion of each CSI report”).  Ramakrishna discloses in Section 0076 wherein a terminal concatenates the 8-bit SBI field 615 concatenation of a first portion of each CSI report”, wherein the CQI and PMI are fields of the claimed “first portion” that are concatenated).  Ramakrishna does not disclose the claimed “followed by concatenation per field for a plurality of fields across CSI reports for second portion of each CSI report”.  However: since Kuo et al disclose that a CSI report comprises a plurality of fields and Ramakrishna discloses concatenating a field of a first message with the same field of a second message, each of the fields of the CSI report of Kuo et al can be concatenated with respective same fields of another CSI report to form a single CSI report; for example, a CQI field of a first CSI report can be concatenated with a CQI field of a second CSI report, then a PMI field of a first CSI report can be concatenated with a PMI field of a second CSI report, etc. (claimed “concatenation of a first portion of each CSI report followed by concatenation per field for a plurality of fields across CSI reports for second portion of each CSI report”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the formatting configuration comprises a concatenation of a first portion of each CSI report followed by concatenation per field for a plurality of fields across CSI reports for second portion of each CSI report.  One would have been motivated to do so to concatenate CSI reports by concatenating fields of a CSI report with respective same fields of another CSI report, thereby facilitating transmission of a CSI report.
Referring to claim 35, refer to the rejection of claims 19 and 62.
Claims 15, 20, 58, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20130336244 to Kuo in view of U.S. Publication No. 20100272036 to Ramakrishna, and in further view of U.S. Publication No. 20100284314 to Pelletier et al.
wherein the plurality of fields within each CSI report are ordered based at least in part on an associated priority level.
Pelletier et al disclose in Section 0065 wherein a message includes radio bearer status fields which comprise two or more fields that may be ordered according to a pre-determined priority order, e.g., from highest to lowest priority.  Although Pelletier et al disclose that radio bearer status fields are ordered according to priority and not the claimed “plurality of fields within each CSI report”, any type of fields of any type of packet can be ordered according to priority.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of fields within each CSI report are ordered based at least in part on an associated priority level.  One would have been motivated to do so to order fields of CSI reports according to priority to ensure that high priority fields are transmitted before low priority fields.
Referring to claims 20 and 63, Yuan et al do not disclose wherein the plurality of fields within the second portion of each CSI report are ordered based at least in part on an associated priority level.
Pelletier et al disclose in Section 0065 wherein a message includes radio bearer status fields which comprise two or more fields that may be ordered according to a pre-determined priority order, e.g., from highest to lowest priority.  Although Pelletier et al disclose that radio bearer status fields are ordered according to priority and not the claimed “plurality of fields within the second portion of each CSI report”, any type of fields of any type of packet can be ordered according to priority.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of fields within the second portion of each CSI report are ordered based at least in part on an associated priority level.  .
Claims 16 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20130336244 to Kuo in view of U.S. Publication No. 20100272036 to Ramakrishna, and in further view of U.S. Publication No. 20160100382 to He et al (He et al ‘382).
	Yuan et al do not disclose wherein an order for concatenating fields across the CSI reports is based at least in part on an index value of a serving cell or component carrier associated with each of the first CSI report and the second CSI report.
	He et al ‘382 disclose in Sections 0055, 0115, and 0152 wherein eNB can generate a compact DCI by concatenating information fields of one or more DCIs applied for one CC or different CCs.  Although He et al ‘382 disclose concatenating fields of DCI and not the claimed CSI reports, concatenation of fields according to CC can be applied to any type of fields of any packets including CSI reports.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an order for concatenating fields across the CSI reports is based at least in part on an index value of a serving cell (not in reference; claim is in “or” form and only requires one of the limitations”) or component carrier associated with each of the first CSI report and the second CSI report.  One would have been motivated to do so to order fields of CSI reports according to CC to facilitate transmission of CSI reports.
Claims 17 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20130336244 to Kuo in view of U.S. Publication No. 20100272036 to Ramakrishna, and in further view of U.S. Publication No. 20160198020 to Zhao et al.
wherein an order for concatenating fields across the CSI reports is based at least in part on an order in which the first CSI report request and the second CSI report request are received.
	Zhao et al disclose in Section 0018 wherein IP packets received are concatenated in the order received.  Although Zhao et al disclose that IP packets are concatenated and not the claimed “fields across the CSI reports”, any type of packets/fields can be concatenated in the order received.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an order for concatenating fields across the CSI reports is based at least in part on an order in which the first CSI report request and the second CSI report request are received.  One would have been motivated to do so to concatenate the fields of CSI reports according to the order the CSI reports are received to maintain sequential order of CSI reports.
Claims 21 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20130336244 to Kuo in view of U.S. Publication No. 20100272036 to Ramakrishna in view of U.S. Publication No. 20070253411 to Arad et al, and in further view of U.S. Publication No. 20090157900 to Ge et al.
Yuan et al do not disclose wherein the formatting further comprises: determining that allocated uplink resources for transmission of at least the subset of one or more of the first CSI report or the second CSI report are insufficient for transmission of all of the first CSI report and all of the second CSI report; and dropping one or more fields of the plurality of fields of the second portion of the first CSI report and the second CSI report that extend beyond the allocated uplink resources.
Arad et al disclose in Sections 0045, 0055, and 0056 wherein if there are insufficient resources to store all the packets, packets that do not fit in the allocated resources are dropped.  Ge et al disclose in Sections 0071-0072 wherein fields of a packet can be dropped.  By combining Arad et al and Ge et al: wherein an order for concatenating fields across the CSI reports is based at least in part on an order in which the first CSI report request and the second CSI report request are received.  One would have been motivated to do so to drop fields of CSI reports in order to transmit as much of the CSI report as possible in the allocated resources.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20170273056 to Papasakellariou, and in further view of U.S. Publication No. 20130148613 to Han et al.
Yuan et al disclose in Figures 1-12 … a third CSI report request for a third CSI report to be transmitted in the first uplink slot …  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit the first CSI report of the plurality of CSI reports, the second CSI report of the plurality of CSI reports, and a third CSI report of the plurality of CSI reports to BS in the same uplink slot according to the multi-CSI-PUCCH 520/720.  Refer to Sections 0032-0127.
Yuan et al do not disclose determining, based at least in part on an indication of a number of CSI reports provided with one or more of the first CSI report request or second CSI report request, that a third CSI report request for a third CSI report to be transmitted in the first uplink slot was lost; and wherein the transmitting further comprises providing an indication that the third CSI report request was lost.
Papasakellariou discloses in Section 0157 wherein eNB transmits a CSI request to UE, wherein the CSI request requests a number of CSI reports for respective cells from UE; UE then transmits the determining, based at least in part on an indication of a number of CSI reports provided with one or more of the first CSI report request or second CSI report request, that a third CSI report request for a third CSI report to be transmitted…”).   Han et al disclose in Section 0257 wherein BS can indicate when a CSI report is lost/dropped (claimed “a third CSI report request for a third CSI report to be transmitted … was lost; and wherein the transmitting further comprises providing an indication that the third CSI report request was lost”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, based at least in part on an indication of a number of CSI reports provided with one or more of the first CSI report request or second CSI report request, that a third CSI report request for a third CSI report to be transmitted in the first uplink slot was lost; and wherein the transmitting further comprises providing an indication that the third CSI report request was lost.  One would have been motivated to do so so that UE can determine the number of CSI reports to transmit to BS and so UE can be notified of a lost CSI report so UE can retransmit the lost CSI report.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20170273056 to Papasakellariou in view of U.S. Publication No. 20130148613 to Han et al, and in further view of U.S. Publication No. 20110083035 to Liu et al.
	Yuan et al do not disclose wherein the indication of the number of CSI reports provides a number of CSI reports scheduled for the first uplink slot and an indication of which CSI report of the number of CSI reports corresponds to the associated CSI report request; and the indication that the third CSI report request was lost comprises a bitmap with consecutive bits that correspond to the number of CSI reports scheduled for the first uplink slot, and a value of each bit indicates whether the corresponding CSI report is transmitted.
Papasakellariou discloses in Section 0157 wherein eNB transmits a CSI request to UE, wherein the CSI request requests a number of CSI reports for respective cells from UE; UE then transmits the requested number of CSI reports to eNB for each respective cell.  So: eNB includes, in a CSI request, an indication of the number of CSI reports to be transmitted by UE to eNB (claimed “wherein the indication of the number of CSI reports provides a number of CSI reports scheduled … and an indication of which CSI report of the number of CSI reports corresponds to the associated CSI report request”).    Liu et al disclose in Section 0041 a packet bitmap that indicates the status of received packets, wherein a bit with value 1 denotes the corresponding packet was correctly received and a bit 0 denotes the packet was lost (claimed “…the indication that the third CSI report request was lost comprises a bitmap with consecutive bits that correspond to the number of CSI reports scheduled for the first uplink slot, and a value of each bit indicates whether the corresponding CSI report is transmitted”).  Although Liu et al disclose a bitmap for packets and not the claimed bitmap for “CSI reports”, Han et al disclose in Section 0257 wherein BS can indicate when a CSI report is lost/dropped, so the bitmap of Liu et al can apply to CSI reports.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication of the number of CSI reports provides a number of CSI reports scheduled for the first uplink slot and an indication of which CSI report of the number of CSI reports corresponds to the associated CSI report request; and the indication that the third CSI report request was lost comprises a bitmap with consecutive bits that correspond to the number of CSI reports scheduled for the first uplink slot, and a value of each bit indicates whether the corresponding CSI report is transmitted.  .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al, and in further view of U.S. Publication No. 20200304192 to Yum et al.
	Yuan et al do not disclose wherein the second CSI report request has identical content to the first CSI report request.
Yum et al disclose in Section 0289 wherein a CSI report request is the same as a prior CSI report request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second CSI report request has identical content to the first CSI report request.  One would have been motivated to do so to transmit identical CSI report requests to UE to request similar CSI reports from UE.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al in view of U.S. Publication No. 20180083684 to He et al, and in further view of U.S. Publication No. 20150029971 to Nishio et al.
Yuan et al do not disclose wherein prior allocated resources for the first CSI report provided with the first CSI report request are re-allocated for other uplink transmissions different than the first CSI report.
Nishio et al disclose in Section 0094 wherein CSI resources intended for use by a certain UE can be used for transmission of ACK/NACK of other terminals; so CSI resources are reallocated to another uplink transmission o ACK/NACK.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein prior allocated resources for the first CSI report provided with the first CSI report request are re-allocated for other uplink transmissions different than the first CSI report.  One would have been motivated to do so to use CSI resources for other uplink transmissions, thereby efficiently using resources.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al, and in further view of U.S. Publication No. 20100284314 to Pelletier et al.
Yuan et al do not disclose wherein the formatting configuration comprises an order of fields within each CSI report based associated priority levels of a plurality of fields.
Pelletier et al disclose in Section 0065 wherein a message includes radio bearer status fields which comprise two or more fields that may be ordered according to a pre-determined priority order, e.g., from highest to lowest priority.  Although Pelletier et al disclose that radio bearer status fields are ordered according to priority and not the claimed “an order of fields within each CSI report”, any type of fields of any type of packet can be ordered according to priority.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the formatting configuration comprises an order of fields within each CSI report based associated priority levels of a plurality of fields.  One would have been motivated to do so to order fields of CSI reports according to priority to ensure that high priority fields are transmitted before low priority fields.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. Publication No. 20180049047 to Lin et al , and in further view of U.S. Publication No. 20170273056 to Papasakellariou.
Yuan et al disclose in Figures 1-12 … a number of CSI reports that are scheduled for transmission in the first uplink slot … the number of CSI reports that are scheduled for transmission in the first uplink 
Yuan et al do not disclose wherein one or more of the first CSI report request or second CSI report requests includes an indication of a number of CSI reports that are scheduled for transmission in the first uplink slot and an index value of the corresponding CSI report request within the number of CSI reports that are scheduled for transmission in the first uplink slot.
Papasakellariou discloses in Section 0157 wherein eNB transmits a CSI request to UE, wherein the CSI request requests a number of CSI reports for respective cells from UE; UE then transmits the requested number of CSI reports to eNB for each respective cell, wherein each CSI request and corresponding report includes a multi-SF index field.  So: eNB includes, in a CSI request, an indication of the number of CSI reports to be transmitted by UE to eNB (claimed “one or more of the first CSI report request or second CSI report requests includes an indication of a number of CSI reports that are scheduled for transmission … and an index value of the corresponding CSI report request within the number of CSI reports that are scheduled for transmission…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein one or more of the first CSI report request or second CSI report requests includes an indication of a number of CSI reports that are scheduled for transmission in the first uplink slot and an index value of the corresponding CSI report request within the number of CSI reports that are scheduled for transmission in the first uplink slot.  One would have been motivated to do so so that UE can determine the number of CSI reports to transmit to BS.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi in view of U.S. .
Yuan do not disclose identifying a bitmap provided with the one or more CSI reports with consecutive bits that correspond to the number of CSI reports scheduled for the first uplink slot, and a value of each bit indicates whether the corresponding CSI report is included with the one or more CSI reports.
Liu et al disclose in Section 0041 a packet bitmap that indicates the status of received packets, wherein a bit with value 1 denotes the corresponding packet was correctly received and a bit 0 denotes the packet was lost (claimed “identifying a bitmap provided with the one or more CSI reports with consecutive bits that correspond to the number of CSI reports scheduled …, and a value of each bit indicates whether the corresponding CSI report is included with the one or more CSI reports”).  Although Liu et al disclose a bitmap for packets and not the claimed bitmap for “CSI reports”, Han et al disclose in Section 0257 wherein BS can indicate when a CSI report is lost/dropped, so the bitmap of Liu et al can apply to CSI reports and can be used to indicate whether or not a CSI report is included.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a bitmap provided with the one or more CSI reports with consecutive bits that correspond to the number of CSI reports scheduled for the first uplink slot, and a value of each bit indicates whether the corresponding CSI report is included with the one or more CSI reports.  One would have been motivated to do so so to indicate the number of CSI reports to be transmitted by UE to eNB in each CSI request, and so UE can be notified of a lost CSI report so UE can retransmit the lost CSI report using a bitmap.
Claims 38, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210022129 to Yuan et al in view of U.S. Publication No. 20180287757 to Onggosanusi .
	Referring to claim 38, Yuan et al disclose in Figures 1-12 a method for wireless communication (performed by UE), comprising:
… a first CSI report is to be transmitted in a first uplink slot, and … a second CSI report is to be transmitted in the first uplink slot.  Sections 0039, 0049, 0051, and 0059: UE transmits different types of UCI, including SR, ACK/NACK, and CSI in the uplink direction to BS in the same uplink slot.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit a first CSI report of the plurality of CSI reports to BS in a same uplink slot.  UE can also transmit a second CSI report of the plurality of CSI reports to BS in the same uplink slot.  
…
Transmitting the second CSI report in the first uplink slot.  UE can also transmit a second CSI report of the plurality of CSI reports to BS in the same uplink slot.  Refer to Sections 0072-0127.
Yuan et al do not disclose … receiving a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot, and a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot …
Onggosanusi et al disclose in Figures 1-11 wherein BS transmits a DCI to UE which includes a 
CSI request field and the CSI request field in ON in slot n; in response, UE transmits a CSI report to BS in slot n+D3, where D3 is specified, configured via higher-layer signaling, or signaled via L1 DL control signaling (claimed “receiving a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot, and a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot”).  Refer to Sections 0064-0174, specifically Sections 0127, 0144, and 0154.  Onggosanusi does not specifically disclose the claimed “first CSI report request” and the second CSI report request”.  However, Lin et al disclose in Sections 0234-0235 wherein UE receives multiple CSI report requests to request multiple CSI reports from UE, respectively (claimed “… receiving a first CSI report request indicating that a first CSI report is to be transmitted…, and a second CSI report request indicating that a second CSI report is to be transmitted...”).  By applying Onggosanusi and Lin et al to Yuan et al: UE of Yuan et al transmits the plurality of CSI reports to BS in the same time slot, wherein each CSI report is requested by BS using a respective CSI report request, as disclosed by Onggosanusi and Lin et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receiving a first CSI report request indicating that a first CSI report is to be transmitted in a first uplink slot, and a second CSI report request indicating that a second CSI report is to be transmitted in the first uplink slot… One would have been motivated to do so since conventionally, BS transmits a CSI report request to UE to request CSI reports from UE in a specified time slot. 
Yuan et al also do not disclose … disregarding the first CSI report request based at least in part on receiving the second CSI report request; and transmitting the second CSI report in the first uplink slot.
Sun et al disclose in Sections 0133, 0134, and 0234 that UE drops the CSI trigger (claimed “CSI report request”) and corresponding CSI process that has a lower priority.  In one case: a priority of CSI corresponding to a CSI process triggered earlier is higher than that of CSI corresponding to a CSI process triggered later, so UE drops the CSI trigger that is triggered later since the CSI that is triggered later has a lower priority than a CSI trigger that is triggered earlier.  In another case: a priority of CSI corresponding to a CSI process triggered later (claimed “second CSI report request”) is higher than that of CSI corresponding to a CSI process triggered earlier (claimed “first CSI report request”), so UE drops the CSI trigger that is triggered earlier since the CSI that is triggered earlier has a lower priority than a CSI trigger that is triggered later (claimed “disregarding the first CSI report request based at least in part on receiving the second CSI report request; and transmitting the second CSI report…”).  Wu et al also disregarding the first CSI report request based at least in part on receiving the second CSI report request; and transmitting the second CSI report in the first uplink slot.  One would have been motivated to do so to disregard the first CSI report request since it is received earlier in time than the second CSI report request.
Referring to claim 39, Yuan et al do not disclose wherein the first CSI report request is received earlier in time than the second CSI report request, and the disregarding is based on the earlier received CSI report request.
Sun et al disclose in Sections 0133, 0134, and 0234 that UE drops the CSI trigger (claimed “CSI report request”) and corresponding CSI process that has a lower priority.  In one case: a priority of CSI corresponding to a CSI process triggered earlier is higher than that of CSI corresponding to a CSI process triggered later, so UE drops the CSI trigger that is triggered later since the CSI that is triggered later has a lower priority than a CSI trigger that is triggered earlier.  In another case: a priority of CSI corresponding to a CSI process triggered later (claimed “second CSI report request”) is higher than that of CSI corresponding to a CSI process triggered earlier (claimed “first CSI report request”), so UE drops the CSI trigger that is triggered earlier since the CSI that is triggered earlier has a lower priority than a CSI trigger that is triggered later (claimed “the first CSI report request is received earlier in time than the second CSI report request, and the disregarding is based on the earlier received CSI report request”).  Wu et al also disclose in Sections 0050-0052 that CSI reporting triggered in later slot(s) has a higher priority than the CSI reporting triggered in former slot(s).  Lee et al disclose in Section 0126 wherein CSI reporting settings triggered may be dropped based on a priority rules: CSI reporting settings triggered with the lowest priority may be dropped and CSI reporting settings with higher priority levels may be transmitted.  By combining Sun et al, Wu et al, and Lee et al: a CSI request/trigger received later has a higher priority than a CSI request/trigger received earlier, so the UE drops the CSI request/trigger that is received earlier since it is a lower priority since UE drops CSI requests/triggers with lower priority.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first CSI report request is received earlier in time than the second CSI report request, and the disregarding is based on the earlier received CSI report request.   One would have been motivated to do so to disregard the first CSI report request since it is received earlier in time than the second CSI report request.
	Referring to claim 41, Yuan et al do not disclose wherein the disregarding is based at least in part on a serving cell index associated with each of the CSI reports, a CC index associated with each of the CSI reports, or an order in which the CSI report requests are transmitted.
Sun et al disclose in Sections 0133, 0134, and 0234 that UE drops the CSI trigger (claimed “CSI report request”) and corresponding CSI process that has a lower priority.  In one case: a priority of CSI corresponding to a CSI process triggered earlier is higher than that of CSI corresponding to a CSI process triggered later, so UE drops the CSI trigger that is triggered later since the CSI that is triggered later has a lower priority than a CSI trigger that is triggered earlier.  In another case: a priority of CSI corresponding to a CSI process triggered later (claimed “second CSI report request”) is higher than that of CSI corresponding to a CSI process triggered earlier (claimed “first CSI report request”), so UE drops the CSI trigger that is triggered earlier since the CSI that is triggered earlier has a lower priority than a CSI trigger 	(claimed “wherein the disregarding is based at least in part on … an order in which the CSI report requests are transmitted”).  Wu et al also disclose in Sections 0050-0052 that CSI reporting triggered in later slot(s) has a higher priority than the CSI reporting triggered in former slot(s).  Lee et al disclose in Section 0126 wherein CSI reporting settings triggered may be dropped based on a priority rules: CSI reporting settings triggered with the lowest priority may be dropped and CSI reporting settings with higher priority levels may be transmitted.  By combining Sun et al, Wu et al, and Lee et al: a CSI request/trigger received later has a higher priority than a CSI request/trigger received earlier, so the UE drops the CSI request/trigger that is received earlier since it is a lower priority since UE drops CSI requests/triggers with lower priority.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the disregarding is based at least in part on a serving cell index associated with each of the CSI reports (not in reference; claim is in “or” form and only requires one of the limitations), a CC index associated with each of the CSI reports (not in reference; claim is in “or” form and only requires one of the limitations), or an order in which the CSI report requests are transmitted.  One would have been motivated to do so to disregard the first CSI report request since it is received earlier in time than the second CSI report request.
	Referring to claim 42, Yuan et al disclose in Figures 1-12 a method for wireless communication (performed by BS), comprising:
… a first CSI report is to be provided by the UE in a first uplink slot.  Sections 0039, 0049, 0051, and 0059: UE transmits different types of UCI, including SR, ACK/NACK, and CSI in the uplink direction to BS in the same uplink slot.  Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  So, UE can transmit a first CSI report of the plurality of CSI reports to BS in a same uplink slot.  UE can also transmit a second CSI report of the plurality of CSI reports to BS in the same uplink slot.  

Scheduling … an uplink slot for transmission of a second CSI report from the UE … Multi-CSI-PUCCH 520/720 is an uplink slot that is used by UE to transmit a plurality of CSI reports to BS in the same uplink slot.  
…
Receiving, based at least in part on the scheduling, the first CSI report or the second CSI report in the first uplink slot.  So, UE can transmit a first CSI report of the plurality of CSI reports to BS in a same uplink slot.  UE can also transmit a second CSI report of the plurality of CSI reports to BS in the same uplink slot.  Refer to Sections 0072-0127.
Yuan et al do not disclose … transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE in a first uplink slot; determining that a second CSI report request is to be transmitted to the UE; … ; transmitting, based at least in part on the scheduling, the second CSI report request to the UE …
Onggosanusi et al disclose in Figures 1-11 wherein BS transmits a DCI to UE which includes a 
CSI request field and the CSI request field in ON in slot n; in response, UE transmits a CSI report to BS in slot n+D3, where D3 is specified, configured via higher-layer signaling, or signaled via L1 DL control signaling (claimed “transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE in a first uplink slot; determining that a second CSI report request is to be transmitted to the UE; … ; transmitting, based at least in part on the scheduling, the second CSI report request to the UE …”).  Refer to Sections 0064-0174, specifically Sections 0127, 0144, and 0154.  Onggosanusi does not specifically disclose the claimed “first CSI report request” and the claimed “second CSI report request”.  However, Lin et al disclose in Sections 0234-0235 wherein UE receives multiple CSI report requests to request multiple CSI reports from UE, respectively (claimed “transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE …; determining that a second CSI report request is to be transmitted to the UE”).  By applying Onggosanusi and Lin et al to Yuan et al: UE of Yuan et al transmits the plurality of CSI reports to BS in the same time slot, wherein each CSI report is requested by BS using a respective CSI report request, as disclosed by Onggosanusi and Lin et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … transmitting, to a UE, a first CSI report request indicating that a first CSI report is to be provided by the UE in a first uplink slot; determining that a second CSI report request is to be transmitted to the UE; … ; transmitting, based at least in part on the scheduling, the second CSI report request to the UE … One would have been motivated to do so since conventionally, BS transmits a CSI report request to UE to request CSI reports from UE in a specified time slot. 
	Yuan et al also do not disclose … scheduling, based at least in part on the determining, an uplink slot for transmission of a second CSI report from the UE, wherein the scheduling comprises refraining from scheduling the second CSI report in the first uplink slot or scheduling the second CSI report to be transmitted instead of the first CSI report in the first uplink slot; transmitting, based at least in part on the scheduling, the second CSI report request to the UE; and receiving, based at least in part on the scheduling, the first CSI report or the second CSI report in the first uplink slot.
Sun et al disclose in Sections 0133, 0134, and 0234 that UE drops the CSI trigger (claimed “CSI report request”) and corresponding CSI process that has a lower priority.  In one case: a priority of CSI corresponding to a CSI process triggered earlier (claimed “first CSI report request”) is higher than that of CSI corresponding to a CSI process triggered later (claimed “second CSI report request”), so UE drops the CSI trigger that is triggered later since the CSI that is triggered later has a lower priority than a CSI trigger that is triggered earlier (claimed “refraining from scheduling the second CSI report…”, since the CSI process triggered later has a lower priority and will be dropped).  In another case: a priority of CSI corresponding to a CSI process triggered later (claimed “second CSI report request”) is higher than that of CSI corresponding to a CSI process triggered earlier (claimed “first CSI report request”), so UE drops scheduling the second CSI report to be transmitted instead of the first CSI report”, since the CSI process triggered earlier has a lower priority and will be dropped).  Wu et al also disclose in Sections 0050-0052 that CSI reporting triggered in later slot(s) has a higher priority than the CSI reporting triggered in former slot(s) (claimed “scheduling the second CSI report to be transmitted instead of the first CSI report”, since the CSI process triggered earlier has a lower priority and will be dropped).  Lee et al disclose in Section 0126 wherein CSI reporting settings triggered may be dropped based on a priority rules: CSI reporting settings triggered with the lowest priority may be dropped and CSI reporting settings with higher priority levels may be transmitted.  By combining Sun et al, Wu et al, and Lee et al: UE drops the CSI request/trigger that is received earlier since it is a lower priority since UE drops CSI requests/triggers with lower priority or UE drops the CSI request/trigger that is received later since it is a lower priority since UE drops CSI requests/triggers with lower priority.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … scheduling, based at least in part on the determining, an uplink slot for transmission of a second CSI report from the UE, wherein the scheduling comprises refraining from scheduling the second CSI report in the first uplink slot or scheduling the second CSI report to be transmitted instead of the first CSI report in the first uplink slot; transmitting, based at least in part on the scheduling, the second CSI report request to the UE; and receiving, based at least in part on the scheduling, the first CSI report or the second CSI report in the first uplink slot.  One would have been motivated to do so to disregard the first CSI report request since it is received earlier in time than the second CSI report request or to disregard the second CSI report request since it is received earlier in time than the first CSI report request.
Referring to claim 43, Yuan et al do not disclose in Figures 1-12 wherein the UE is configured to transmit only a single CSI report in one uplink slot.  Section 0040: When two or more CSI reports .

Allowable Subject Matter
Claims 22, 40, and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20200163081 to Kim et al (Provisional Application No. 62630307) disclose in Figures 1-10 wherein a plurality of CSI reports can be transmitted in one slot using overlapping PUCCH resources.  Refer to Sections 0063-0464. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
February 11, 2022